DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Amendment
Applicant’s amendment to the claims, filed on March 22, 2021, is acknowledged. Amendment is entered.

Response to Arguments/Remarks
Applicant's response filed on March 22, 2021 is acknowledged and is answered as follows. 
Applicant’s remarks, see pg. 4, with respect to claim rejections under 35 USC § 112 have been fully considered and are persuasive.  Therefore, the claim rejections have been rendered moot. 
Applicant’s arguments, see pp. 4 - 9, with respect to claim rejections under 35 USC §§ 102 & 103 have been fully considered but they are not persuasive in view of the following reasons and updated claim rejections.
Applicant argues Jones is a 2 step process while the instant invention is a 1 step process. While fig. 4 and ¶ 253 of Jones does disclose a 2 step process, however, fig. 3 and ¶ 247 of Jones specifically discloses a one step process (CSIRO Process). The CSIRO Process comprises sputtering/vapor deposition in situ, which is supported by ¶¶ 160, 213, 234, 252, 257, and 258. WO 2014/045021 A1 as mentioned in situ processing by reacting two different compounds together as a single process. ¶ 213 of Jones discloses that adopting a suitable process such as sputter coating among numerous coating techniques, is known in the art.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., RF sputtering, a specific sputtering process) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant argues Jones does not disclose anything related to the porosity of the microporous first precursor thin film. However, ¶¶ 7 and 8 of Jones acknowledges mesoscopic perovskite solar cells and the desire to improve upon it. ¶ 234 of Jones discloses that microstructure of the deposited thin film can be adjusted. Fig. 3 of Jones show islands or blobs of 110 and 120. ¶ 238 of Jones also acknowledges that a porous thin film can be made. ¶ 264 of Jones also discloses that non-planar perovskite solar cells configurations are possible, for example by including mesoscopic nanoparticles. Therefore, it is obvious to one of ordinary skill in the art to arrive at a porous thin film in view of ¶ 234 of Jones.
Applicant argues regarding a substrate including texture structure is not taught by Jones. However, ¶ 39 of Jones specifically describes the substrate has a surface roughness that is greater than the surface roughness of the coating metal M. Therefore, the substrate has a surface roughness that is a texture of some sort. Applicant has not demonstrated how a surface roughness fails to be considered a texture, which is a surface characteristic. The elements must be arranged as required by the claim, but this is not an ipsissimis verbis test, i.e., identity of terminology is not required. In re Bond, 910 F.2d 831, 15 USPQ2d 1566 (Fed. Cir. 1990). Therefore, just because the prior art does not use the terminology texture does not exclude surface roughness as a texture. It is improper to import applicant's embodied 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 11, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC §§ 102 & 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3 - 9 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Jones et al. (USP App. Pub. No. US 2018/0005764 A1), hereinafter as Jones.

Regarding claim 1, Jones discloses a method of manufacturing a perovskite (¶ 1)/silicon tandem solar cell (¶¶ 108 and 221), the method comprising:
performing a sputtering process (¶¶ 31, 32, 183, 213, 232, 234, 252, 257, and 258; WO 2014/045021 A1 as mentioned therein, at pp. 57 and 58, discloses in situ processing by reacting two different compounds together as a single process) of forming a microporous (¶¶ 7, 8, 234, 238, and 264; 
performing a process (¶ 213) of forming a halide thin film (¶¶ 41 and 160) on the microporous first precursor thin film,
wherein the first precursor thin film has a BX2 structure (¶¶ 160 and 257),
wherein B includes one or more among Pb2+, Sn2+, Cu2+, Ca2+, Sr2+, Cd2+, Ni2+, Mn2+, Fe2+, Co2+, Pd2+, Ge2+, Yb2+, and Eu2+ (¶ 55), and X includes one or more among F-, Cl-, Br-, and I- (¶ 55).
Note 1: In view of MPEP § 2112.01, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. It is noted that the specification is silent regarding the micro dimensions of the pores in the microporous thin film (pg. 23, line 11 - pg. 24, line 3). In the instant case, the claimed microporous first precursor thin film made by a sputtering process is disclosed by Jones where the same material for the microporous first precursor thin film is used in the same sputtering process, thus would be microporous. 

Regarding claim 3, Jones discloses the method of claim 1, but Jones does not expressly disclose wherein the microporous thin film has a porosity of 10% to 50% by volume. In view of MPEP § 2144.05, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In the instant case, ¶ 234 of Jones discloses sputter deposition can be controlled by a number of parameters, to adjust the growth and microstructure of the deposited film. Furthermore, in view of MPEP § 2112.01, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In the instant case, the claimed microporous first precursor thin film made by a 

Regarding claim 4, Jones discloses the method of claim 1, Jones discloses wherein the halide thin film includes an organic halide (¶¶ 13, 19, 42, and 49). 

Regarding claim 5, Jones discloses the method of claim 1, Jones discloses wherein the halide thin film has an AX structure, wherein A consists of one or more among a monovalent C1-C20 alkyl group, an alkyl group substituted with an amine group, an organic amidinium, and an alkali metal (¶¶ 58 - 79), and X consists of one or more among F-, Cl-, Br-, and I- (¶¶ 55, 74, and 77).

Regarding claim 6, Jones discloses the method of claim 1, Jones discloses wherein the performing of the process of forming the halide thin film includes performing any one method among a thermal evaporation method, a sputtering method, a spin coating method, a dip coating method, a chemical vapor deposition method, and a spraying method (¶¶ 249 - 258). 

Regarding claim 7, Jones discloses the method of claim 1, Jones discloses further comprising performing a post-thermal process after the performing of the process of forming the halide thin film (¶¶ 115 and 251).

Regarding claim 8, Jones discloses the method of claim 7, Jones discloses wherein the post-thermal process is carried out at a temperature of 25 °C to 200 °C (¶¶ 115 and 251). But Jones does not expressly disclose the post-thermal process is carried out for at most three hours. In view of MPEP § 2144.05, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In the instant case, ¶¶ 115 and 251 of Jones does not disclose a time frame of post-thermal processing. Jones acknowledges at ¶ 6 that drying time can only be so long before undesirable effects are observed. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include a drying time such as that found in claim 8, in order to effectively execute a post-thermal process without introducing undesirable effects to the device.
	
Regarding claim 9, Jones discloses the method of claim 7, Jones discloses wherein a thin film formed by the post-thermal process has a thickness of 50 nm to 10 µm (¶ 47).

Regarding claim 10, Jones discloses the method of claim 1, Jones discloses wherein the sputtering process sputters (¶ 213) a BX2 compound (¶¶ 160 and 257) of the BX2 structure as a target material (¶¶ 160, 213, 257, and 258).



Conclusion

WO 2014/045021 A1 is cited in ¶ 258 of Jones WIPO reference.
US 2015/0249170 A1 is the US counterpart of the WIPO reference.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hoang-Quan Ho whose telephone number is (571)272-8711.  The examiner can normally be reached on Monday - Friday, 10 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 


Hoang-Quan Ho
Primary Patent Examiner
Art Unit 2818



/Hoang-Quan Ho/Primary Examiner, Art Unit 2818